                              UNITED STATES BANKRUPTCY COURT
                                   Southern District of New York
In re: Eight−115 Associates, LLC                                                               Bankruptcy Case No.:
                                                                                                     20−11812−mg

Harlem Multifamily LLC
                                                    Plaintiff(s),
                                                                                              Adversary Proceeding
−against−                                                                                       No. 20−01314−mg
Eight−115 Associates, LLC(Successor by Conversion to Eight−115 Associates, L.P.)
Daniel Reifer
New York City Environmental Control Board
City of New Yorkacting through its Department of Housing Preservation and Development
John Doe #1 through John Doe #100the last hundred names being fictitious and unknown to
Plaintiff, the persons or parties intended being the tenants, occupants, persons or
corporations, if any, having or claiming an interest upon the premises described in the
Complaint
                                                       Defendant(s)

            NOTICE OF PRE−TRIAL CONFERENCE FOR A REMOVED MATTER


On November 5, 2020, state court litigation that had been removed to the federal District Court was opened as an
adversary proceeding on the Bankruptcy Court's CM/ECF System. The name and number of this adversary
proceeding appear in the caption above, along with the name and number of the bankruptcy case to which the
adversary proceeding relates.


Please note that the pre−trial conference for this adversary proceeding will be held on 11/30/20 at 03:00 PM in
Courtroom Register at www.court−solutions.com, Dial: (646)760−4600 five mins before hrg, MG Teleconference
Line.



Dated: November 5, 2020                                   /s/ Vito Genna

                                                          Clerk of the Court
